Citation Nr: 1438081	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  07-31 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected bilateral pes planus prior to March 5, 2012.

2.  Entitlement to an initial rating in excess of 30 percent for service-connected bilateral pes planus from March 5, 2012.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected left shoulder impingement syndrome prior to October 27, 2007.

4.  Entitlement to an initial rating in excess of 20 percent for service-connected left shoulder impingement syndrome from October 27, 2007.

5.  Entitlement to an initial rating in excess of 10 percent for service-connected patellofemoral syndrome of the left knee.

6.  Entitlement to an initial rating in excess of 10 percent for service-connected patellorfemoral syndrome of the right knee.

7.  Entitlement to an initial rating in excess of 10 percent for service-connected cardiogenic syncope.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from August 1984 to December 2006.  He is a veteran of the Global War on Terrorism and has received the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

With respect to the left shoulder claim, the March 2007 rating decision granted service connection for left shoulder impingement syndrome and assigned an initial 10 percent rating, effective January 1, 2007.  Thereafter, the Veteran appealed with respect to the initially assigned rating.  While his appeal was pending, a December 2008 rating decision assigned a 20 percent evaluation ,effective October 27, 2007.  Similarly, while the Veteran's appeal for a higher rating for bilateral pes planus was pending, the Appeals Management Center granted an increased rating of 30 percent from March 5, 2012.  As the ratings were less than the maximum benefit available, the appeals are still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).    

This case was previously before the Board in February 2012.  The Board granted entitlement to service connection for a low back disorder and remanded the issues listed above.  As the issue of entitlement to service connection for a low back disorder was granted in full, it is no longer before the Board.  For the reasons discussed below, the Board finds that there has been substantial compliance with the mandates of the February 2012 remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to an initial rating in excess of 10 percent for service-connected cardiogenic syncope is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus was not manifested by severe symptoms, including objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities, prior to February 10, 2009.

2.  From February 10, 2009, the Veteran's bilateral pes planus was manifested by severe symptoms including pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities, but not pronounced symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation.

3.  From March 5, 2012, the Veteran's bilateral pes planus was manifested by severe symptoms, but not pronounced symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation.

4.  Prior to October 27, 2007, the Veteran's impingement syndrome of the left shoulder was manifested by complaints of pain, with arm motion possible to above shoulder level.

5.  From October 27, 2007, the Veteran's impingement syndrome of the left shoulder was manifested by complaints of pain with arm motion limited to no less than midway between side and shoulder level.  

6.  Throughout the rating period on appeal, the Veteran's patellofemoral syndrome of the left knee has been manifested by complaints of pain and limitation of motion, but objectively the Veteran has flexion which is not limited to worse than 45 degrees and normal extension.  

7.  Throughout the rating period on appeal, the Veteran's patellofemoral syndrome of the right knee has been manifested by complaints of pain and limitation of motion, but objectively the Veteran has flexion which is not limited to worse than 45 degrees and normal extension.  


CONCLUSIONS OF LAW

1.  Entitlement to an initial rating in excess of 10 percent for service-connected bilateral pes planus, prior to February 10, 2009, is denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5276 (2013).

2.  Entitlement to an initial rating of 30 percent for service-connected bilateral pes planus, from February 10, 2009, is granted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5276 (2013).

3.  Entitlement to an initial rating in excess of 30 percent for service-connected bilateral pes planus, from March 5, 2012, is denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5276 (2013).  

4.  Entitlement to an initial rating in excess of 10 percent for service-connected left shoulder impingement syndrome, prior to October 27, 2007, is denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5024-5201 (2013).

5.  Entitlement to an initial rating in excess of 20 percent for service-connected left shoulder impingement syndrome, from October 27, 2007, is denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5024-5201 (2013).

6.  Entitlement to an initial rating in excess of 10 percent for service-connected patellofemoral syndrome of the left knee is denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5260-5019 (2013).

7.  Entitlement to an initial rating in excess of 10 percent for service-connected patellorfemoral syndrome of the right knee is denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5260-5019 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  More specific notice is required in claims for increased compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here the Veteran is appealing the initial rating assignment as to his disabilities.  In this regard, because the March 2007 rating decision granted the Veteran's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2013).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under the diagnostic codes.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file, including the VA treatment records requested in the February 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations, most recently in March 2012.  The examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The appellant has not reported receiving any recent treatment specifically for these conditions and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA treatment records and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision and the March 2012 VA examinations were completed in compliance with the mandates of the Board's February 2012 remand order.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeals in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board must also consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

Bilateral Pes Planus

The Veteran's bilateral pes planus is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).  Under Diagnostic Code 5276, moderate pes planus, with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, warrants a 10 percent rating.  Severe pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, warrants a 30 percent rating for bilateral disability.  Pronounced pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, warrants a 50 percent for bilateral disability.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

Prior to March 5, 2012

The Veteran's bilateral pes planus is rated as 10 percent disabling from January 1, 2007, the effective date of the grant of service connection for pes planus.  The March 2007 rating decision granted entitlement to service connection for bilateral pes planus effective January 1, 2007.  Thus, the rating period on appeal is from January 1, 2007.  The Board finds that a higher rating is warranted for pes planus from February 10, 2009.

The Board finds that the evidence prior to February 10, 2009, does not show that the Veteran had more than moderate symptoms of bilateral pes planus.  At an October 2006 VA examination, the Veteran reported having bilateral, dorsal, foot pain that was much worse first thing in the morning and after prolonged sitting.  He used off-the-shelf inserts that did not seem to help.  He reported that he moved slowly in the morning.  He denied flare-ups.  He could not stand more than 15 minutes or walk more than 3 miles because he started limping because of foot pain.  On examination, the Veteran did not have "much in the way of any medial longitudinal arches on either foot, weight bearing or nonweightbearing."  There was minimal pronation in terms of the Achilles tendon alignment in the standing position.  He had some inversion at the subtalar joints on the bilateral heel-rise test.  There was no pain when manipulating the Achilles tendon on either side.  There were no corns, calluses, or edema.  There was no painful motion, restricted motion, tenderness, abnormal weight bearing, weakness or instability.  X-rays showed bilateral pes planus and some degenerative change involving the navicular bone on the left. 

A September 2007 VA X-ray reflects that a moderate bilateral pes planus deformity was present.  An October 2007 VA examination report reflects that the Veteran reported having bilateral dorsal foot pain that was much worse in the morning and after prolonged sitting.  He used custom inserts in his shoes without relief.  He reported moving slowly in the morning, affecting his work and activities of daily living.  There were flare-ups of pain each morning lasting two hours during which he could not walk.  He reported being able to stand one to two minutes and walk a few steps in the morning because of the pain.  In the afternoon, he could walk up to one half mile.  On examination, the medial longitudinal arches were flattened in both feet with weight bearing and nonweightbearing.  There were no corns, calluses or edema.  There was a minimal degree of Achilles tendon pronation in the standing position.  There was mild inversion of the subtalar joints on bilateral heel rise tests.  Foot motion was generally painful in any plane.  Motion was not restricted.  There was mild tenderness to palpation at the mild dorsum of the feet and the midpoint of the medial longitudinal arches bilaterally.  There was no abnormal weight bearing, weakness or instability.  

Prior to February 10, 2009, the evidence shows the Veteran had pain on manipulation and use of the feet.  However, the evidence did not show the Veteran had severe symptoms such as objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  Thus, the Board finds that a rating in excess of 10 percent is not warranted for pes planus prior to February 10, 2009.

In a February 10, 2009 statement, M.B., D.O. stated that the Veteran suffered from "pronounced/severe bilateral pes planus."  Dr. M.B. stated that the Veteran currently had symptoms of marked deformity, pain on manipulation, swelling, callosities, and spasms of the heel tendons and these symptoms were not improved by orthopedic shoes.  

An October 2010 VA examination report reflects that the Veteran's right and left foot had an absent medial longitudinal arch, rearfoot valgus.  There was medial inward bowing of the Achilles tendon beyond midline.  He had a double limb toe raise with calcaneal inversion and he was unable to fully raise on toes.  The Veteran's gait was antalgic.  He had decreased height of the medial longitudinal arch throughout midstance; rear foot valgus; and Achilles tendon medially inward bowed beyond midline.  On examination, there was pain with inversion of the subtalar joint.  There was no pain or crepitus with eversion of the subtalar joint and range of motion of the ankle joint, midtarsal joint, metatarsophalangeal joints, hallux interphalangeal joint, and proximal/distal interphalangeal joints.  There was pain to palpation on the inferior aspect of the calcaneous, along the medial band of the plantar fascia, posterior tibial tendon from the inferior aspect of the medial malleolus to its distal insertion and inferior aspect of the talonavicular joint.  There was tenderness to palpation of the distal aspect of the Achilles tendon, anterior talo-fibular ligament, and sesamoid apparatus.  There was no pain to palpation of the peroneal tendons, sinus tarsi, posterior talo-fibular ligament, calcaneofibular ligament, anterior-inferior tibio-fibular ligament, deltoid ligament, and inferior aspect of metatarsal heads two, three, four and five.

The Veteran reported that he performed an ice massage for 10 minutes on each foot in the morning.  He took Codeine and Diclofenac every day.  The Veteran stated that he used a cane in the house only and denied the use of crutches, walkers or wheelchairs.  He reported that his feet swelled after prolonged walking and standing and he experienced flare-ups once per week for about thirty minutes.  He was employed and spent approximately 4 out of 10 hours per day on his feet.  He reported losing approximately six days out of the year from work secondary to his foot condition.  He reported he was unable to perform yard work, had difficulty going up and down stairs, and was unable to perform prolonged walking or standing.

A May 2011 private treatment record reflects that the Veteran had "severe pes planus."  The record indicates the Veteran was unable to tolerate prolonged standing, sitting, walking.  He suffered from "pronounced severe bilateral pes planus and has marked bilateral foot deformities."  He had pain in his feet with manipulation and spasms of the heel tendons.  On examination, the Veteran had marked difficulty with walking due to extreme pes planus.  He was unable to toe walk or heel walk due to pain.  

A July 2011 letter from Dr. M.F., D.O., indicates that the Veteran was seen by his practice in May, June and July 2011.  He noted that the Veteran's diagnosis was pronounced severe bilateral pes planus and marked bilateral foot deformities.  

The Board finds that the evidence from February 10, 2009, the date of the statement from Dr. M.B., shows that the Veteran had severe symptoms of bilateral pes planus.  The statements from Dr. M.B. and Dr. M.F. indicate the Veteran had severe symptoms of pes planus including marked deformity, pain on manipulation, swelling, callosities, and spasm of the heel tendons not improved by orthopedic shoes.  The October 2010 VA examination report indicates the Veteran was unable to fully raise on his toes.  His gait was antalgic.  There was pain on manipulation.  The Veteran also reported symptoms of swelling.  The Board finds these symptoms are consistent with a finding of severe bilateral pes planus.  Thus, a rating of 30 percent for bilateral pes planus from February 10, 2009, is warranted.  However, the Board finds that a higher rating is not warranted.  The February 2009 statement from Dr. M.B. and the May 2011 statement from M.F. indicate that the Veteran suffered from pronounced bilateral pes planus.  A higher rating of 50 percent is warranted for pronounced pes planus.  However, as noted above, although the use of similar terminology by medical professionals should be considered, it is not dispositive of the issue.  All the evidence must be evaluated.  The October 2010 VA examination report does not reflect that the Veteran had pronounced symptoms of flat foot such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation.  Accordingly, the Board finds that a rating in excess of 30 percent is not warranted, from February 10, 2009.  

From March 5, 2012

In an October 2012 rating decision, the RO increased the rating for the Veteran's bilateral pes planus to 30 percent disabling, effective March 5, 2012.  The Board finds that a rating in excess of 30 percent is not warranted from that date.

A March 5, 2012, VA examination report reflects that the Veteran reported having sharp pain to his bilateral heels especially in the morning upon waking up or after sitting for a prolonged period of time (after over an hour).  He reported swelling every morning and stiffness.  He stated that he used a night splint and show insert although they did not help his pain.  On examination, the Veteran had pain on and use of both feet.  The pain was accentuated on use and manipulation.  There was no indication of swelling on use.  The Veteran had characteristic calluses caused by the flatfoot condition on both feet.  His symptoms were not relieved by arch supports.  The Veteran had extreme tenderness of the plantar surface of both feet.  The Veteran had decreased longitudinal arch height on weight-bearing of both feet.  There was no objective evidence of marked deformity of the foot.  The weight-bearing line fell over or medial to the great toe.  X-rays showed the Veteran had mild degenerative change affecting the left acromioclavicular joint and bilateral loot deformity.  The VA examiner found the condition did not impact the Veteran's ability to work.  

The March 2012 VA examiner stated that the Veteran's plantar arch pain was related to his flatfeet deformity.  The VA examiner stated that the symptoms described as pain upon awaking to heel aspect and tenderness to heel during physical examination were due to bilateral plantar fasciitis.  He had a normal range of motion of both ankle and foot to include eversion, inversion, dorsiflexion and plantar flexion.  However, there was marked pain on plantar flexion consistent with plantar fasciitis.  The VA examiner opined that the Veteran's bilateral pes planus severity was mild based on subjective, objective and radiological findings.  His plantar fasciitis severity was moderate based on subjective symptomatology.   

The Board finds that the evidence from March 5, 2012, does not show the Veteran had pronounced or bilateral flatfoot, which would warrant a rating in excess of 30 percent.  The Board finds that the symptoms at the March 2012 VA examination indicate the Veteran had no more than severe bilateral flat foot.  The Veteran had pain on use and manipulation of both feet, but there was no indication of swelling on use.  The examination report reflects that the Veteran did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot.  There was no objective evidence of marked deformity of either foot.  The VA examiner specifically found the Veteran's bilateral pes planus symptoms were mild.  Even with consideration of the Veteran's foot symptoms due to plantar fasciitis, which is not service-connected, the VA examiner stated that the Veteran's plantar fasciitis severity was moderate.  The Board finds that the evidence of record is against a finding that the Veteran's pes planus warrants a rating in excess of 30 percent from March 5, 2012.

The Veteran has reported pain on his feet throughout the rating period.  The Veteran is competent to report pain and the Board finds him generally credible in this regard.  However, his symptoms of pain are consistent with a rating of 10 percent prior to February 10, 2009, and 30 percent, from February 10, 2009, for moderate to severe bilateral pes planus.  

The Board has also considered whether the Veteran is entitled to a higher rating for bilateral pes planus under another Diagnostic Code.  The evidence does not show the Veteran had symptoms of claw foot (pes cavus), malunion or nonunion of the tarsal, or metatarsal bones, or other severe foot injuries.  Thus, higher ratings are not warranted under Diagnostic Codes 5278, 5273, or 5284.  Diagnostic Codes 5277, 5279, 52and 5281, and 5282 do not provide for a rating in excess of 10 percent.  Thus, a higher rating is not warranted under those Diagnostic Codes.  

In sum, the Board finds that a higher rating of 30 percent, but no higher, is warranted for bilateral pes planus, from February 10, 2009.

Left Shoulder Impingement

The Veteran's left shoulder impingement is rated under Diagnostic Code 5024-5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Under Diagnostic Code 5024, tenosynovitis is rated on limitation of motion of affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  Diagnostic Code 5201 provides that limitation of motion of the arm at shoulder level warrants a 20 percent rating.  Limitation of motion to midway between side and shoulder level warrants a 30 percent rating in a major extremity and a 20 percent rating in a minor extremity.  Limitation of motion of the arm to 25 degrees from the side warrants a 40 percent rating in a major extremity and a 30 percent rating in a minor extremity.  

The March 2007 rating decision granted entitlement to service connection for impingement syndrome of the left shoulder effective January 1, 2007.  Thus, the period on appeal is from January 1, 2007.

Prior to October 27, 2007

The Veteran's left shoulder impingement syndrome is rated as 10 percent disabling prior to October 27, 2007.  The Board finds that the evidence is against a finding that the Veteran is entitled to a rating in excess of 10 percent prior to October 27, 2007.  Although the evidence shows that the Veteran had pain on movement of his left shoulder , it does not show that he had limitation of motion of the arm at shoulder level.  The October 2006 VA examination report reflects that on examination, the left shoulder abducted 150 degrees with end of range pain, and this decreased to 130 degrees after repetitive use due to pain.  Flexion was 140 degrees with end of range pain, which did not change with repetitive use.  Hawkins and Neer impingement tests were positive on the left.  He had 4+ out of 5 supraspinatus strength on the left and testing was painful.  Even with consideration of limitation of abduction of the left shoulder due to pain following repetitive use, the Veteran still abducted his shoulder to 130 degrees, more than shoulder level, which is 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  

The Board also finds that there is no evidence the Veteran is entitled to a higher rating under another Diagnostic Code.  There was no evidence of ankylosis.  Therefore, a higher rating is not warranted under Diagnostic Code 5200.  There is no evidence the Veteran had impairment of the humerus or clavicle or scapula.  Thus, a higher rating is not warranted under Diagnostic Code 5202 or 5203.  The October 2006 VA examination report reflects that X-rays of the left shoulder were normal.  

The Board has considered functional impairment due to pain, but finds that a rating in excess of 10 percent is not warranted.  At the October 2006 VA examination, the Veteran denied flare-ups and did not use any assistive devices.  As noted above, even following repetitive-use, he was able to abduct and flex his left arm higher than shoulder level.  Although the Veteran reported persistent anterior shoulder pain and pain with overhead activities, pain has already been considered in the 10 percent rating for his left shoulder for pain on motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.  Accordingly, the Board finds that a preponderance of the evidence is against a finding of entitlement to a rating in excess of 10 percent for impingement of the left shoulder, prior to October 27, 2007.

From October 27, 2007

The Veteran's impingement of the left shoulder is rated as 20 percent disabling from October 27, 2007.  The Board finds that a rating in excess of 20 percent is not warranted.  The Veteran's left shoulder is his minor extremity.  Thus, to obtain a rating in excess of 20 percent under Diagnostic Code 5201, the evidence would need to show limitation of motion of the arm limited to 25 degrees from the side.  The evidence does not show that the Veteran's left arm was limited to 25 degrees from the side from October 27, 2007.  The October 2007 VA examination report reflects that the Veteran's left shoulder could be abducted to 80 degrees before the examination had to be stopped secondary to the Veteran's severe pain reaction.  Flexion, external rotation and internal rotation could not be ranged due to pain.  Impingement testing was positive to the left shoulder.  Supraspinatus strength was 4-/5 due to diminished effort.  At the March 2012 VA examination, the VA examiner was unable to assess flexion or abduction of the left shoulder.  The examiner stated that there was a lack of effort, therefore, examination of the left shoulder was not performed.  The examiner noted that the Veteran appeared to be malingering.  Thus, the available evidence of record does not show the Veteran's left arm had motion limited to 25 degrees from the side.  Although range of motion was not tested at the March 2012 VA examination, this was due to the Veteran's own actions.  

The Board has considered whether the Veteran is entitled to a higher rating due to functional impairment of the left shoulder.  The October 2007 VA examination report reflects that the Veteran reported constant pain of 10/10 in the anterior left shoulder that was severely exacerbated by any attempt to abduct or flex the arm.  He reported that he did not use his left arm at work or to perform household tasks.  However, he denied flare-ups and did not require assistive devices.  The May 2011 private treatment record noted that the Veteran had left rotator cuff tendonitis and stated that the Veteran had a chronic painful left shoulder with no contracture, crepitus.  The record reflects that the Veteran was unable to tolerate lifting over 10 pounds or repetitive bending.  At the March 2012 VA examination, the Veteran reported having a freezing sensation, pain with upward motion, throbbing pain that wakes him up at night, and constant aching pain.  He denied swelling, dislocation or fracture.  The Veteran reported that he had left shoulder flare-ups two to three times a week that lasted approximately 24 hours.  On examination, he had localized tenderness or pain on palpation of the joints of the left shoulder and guarding of the left shoulder.  The VA examiner found that the Veteran's left shoulder condition did not impact his ability to work.  The Veteran is competent to report pain and the Board finds his statements to be generally credible, aside from the results of the March 2012 VA examination, where the VA examiner noted the Veteran appeared to be malingering.  However, the evidence does not show the Veteran had functional impairment due to pain equivalent to limitation of motion of the arm to 25 degrees from the side at any point from October 27, 2007.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.  

The Board also finds that there is no evidence the Veteran is entitled to a higher rating under another Diagnostic Code.  There was no evidence of ankylosis.  Therefore, a higher rating is not warranted under Diagnostic Code 5200.  There is no evidence the Veteran had impairment of the humerus or clavicle or scapula.  Thus, a higher rating is not warranted under Diagnostic Code 5202 or 5203.  The October 2006 VA examination report reflects that X-rays of the left shoulder were normal.  

The Board finds that a preponderance of the evidence is against a finding that the Veteran's service-connected impingement of the left shoulder warranted an evaluation in excess of 20 percent from October 27, 2007.  Consequently, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Patellofemoral Syndrome of the Knees

The Veteran's patellofemoral syndrome of the right and left knees are evaluated as 10 percent disabling each under Diagnostic Codes 5260-5019, limitation of motion and bursitis.  38 C.F.R. § 4.71a.  The March 2007 rating decision granted service connection for patellofemoral syndrome of the knees effective January 1, 2007.  Thus, the period on appeal is from that date.

Under Diagnostic Code 5260, a noncompensable evaluation is warranted when flexion is limited to 60 degrees; a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.

Under Diagnostic Code 5261, a noncompensable evaluation is warranted when extension is limited to 5 degrees; a 10 percent evaluation is warranted when extension is limited to 10 degrees; a 20 percent evaluation is warranted when extension is limited to 15 degrees; a 30 percent evaluation is warranted when extension is limited to 20 degrees; a 40 percent evaluation is warranted when extension is limited to 30 degrees; a 50 percent evaluation is warranted when extension is limited to 45 degrees.  Normal range of motion of the knee is 0 to 140 degrees of extension to flexion. 38 C.F.R. § 4.71a, (2013).  The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).

A May 2012 VA opinion notes that there was a change to the original diagnosis of bilateral chondromalacia.  The new diagnosis was bilateral knees degenerative joint disease indicating progression of the disease as the plain film noted bilateral minimal degenerative changes consistent with arthritis.  The Board finds that Diagnostic Codes 5260-5019 are appropriate for rating arthritis of the knees.

The evidence of record does not show that the Veteran's right or left knee had flexion limited to 30 degrees, which would warrant a higher rating of 20 percent under Diagnostic Code 5260, or extension limited to even 5 degrees, which would warrant a noncompensable rating under Diagnostic Code 5261.  The October 2006 VA examination report reflects that the Veteran's right knee had range of motion from 0 to 130 degrees and the left had 0 to 125 degrees.  The range of motion of both knees were without pain and did not change with repetitive use on examination.  The October 2007 VA examination report reflects that on examination, the right knee had a range of motion of 50 degrees without pain and further to 115 degrees with severe pain throughout.  The left knee had flexion from 0 to 80 degrees without pain and further to 130 degrees with severe pain throughout.  The ranges of motion were not additionally limited following repetitive use due to pain or fatigue.  The May 2011 private treatment record indicates the Veteran reported having chronic painful joint of the left knee with no contracture or crepitus.  On examination, musculoskeletal results showed no creptitation, defects, masses or effusions, markedly limited lumbar spine range of motion, no contractures, subluxation, muscle strength, tone, no artrophy.  At a March 2012 VA examination, on examination, the right knee had flexion ending at 90 degrees with objective evidence of painful motion beginning at 0 degrees.  Right knee extension ending at 0 degrees.  There was no objective evidence of painful motion on right knee extension.  The VA examiner was unable to assess left knee flexion.  Extension ended at 0 degrees with no objective evidence of painful motion.  The examiner noted that the Veteran applied no effort during the physical examination.  He declined active range of motion of the left knee due to pain and gave him permission to perform a passive range of motion.  His bilateral knee flexion was 0 to 140 degrees with pain throughout without crepitus, deformity, swelling, weakness or instability noted.  The Veteran did not perform repetitive-use testing due to lack of effort.  The Veteran reported severe pain and declined passive motion testing, although while sitting in a chair he maintained approximately 90 degrees flexion to both knees.  As the evidence does not show the Veteran's right or left knee had flexion limited to 30 degrees or limited extension, the Board finds that a higher rating is not warranted.

Even with consideration of functional impairment, the Board finds that a higher rating is not warranted in either knee.  The Veteran consistently reported having pain and flare-ups in his knees throughout the period on appeal.  The October 2006 VA examination report indicates the Veteran wore a left knee support as an assistive device.  However, the evidence not show that the Veteran had limited flexion or extension of the knee due to pain or fatigue equivalent to flexion limited to 30 degrees or limited extension.  The October 2006 VA examination reflects that the Veteran's range of motion of the right and left knees did not change with repetitive use.  At the October 2007 VA examination, the ranges of motion were not additionally limited following repetitive use due to pain or fatigue.  Although the Veteran did not complete range of motion testing, particularly in his left knee, the VA examiner noted that the Veteran's knees were bent at 90 degrees while he was sitting.  The Board finds that the evidence does not show the Veteran's right or left knees warrant a higher rating for functional impairment.  38 C.F.R. §§ 4.40, 4.45, DeLuca, 8 Vet. App. at 206-07.  

The Board finds that a higher rating is not warranted in either knee under another Diagnostic Code.  Diagnostic Code 5257 provides for a rating based on recurrent subluxation or lateral instability of the knee.  The evidence of record does not show that the Veteran had subluxation or instability in either knee.  The October 2006 VA examination report indicates both knees were stable to Lachman and Drawer tests and with varus and valgus testing.  The October 2007 VA examination report indicates both knees were stable.  The May 2011 private treatment record noted there was no subluxation.  No instability was noted at the March 2012 VA examination.  Joint stability tests were normal on the right and there was no patellar subluxation/dislocation.  Based on the evidence of record, the Board finds that the a separate rating is not warranted for subluxation or lateral instability of either knee under Diagnostic Code 5257.

Additionally, there is no evidence of ankylosis of the either knee, dislocated semilunar cartilage, or impairment of the tibia and fibula.  Consequently, higher ratings are not warranted under Diagnostic Codes 5256, 5258 or 5262.  

The Veteran has a scar on his left knee from surgery.  The Board finds that a separate rating is not warranted for the scar.  October 2006 and 2007 VA examination reports noted that there was a 11.5 by 1 cm vertical scar overlying the left patella.  The March 2012 VA examination report notes that the Veteran's scar from his left knee surgery is not painful and/or unstable, or has a total area of greater than 39 square centimeters.  Therefore, the evidence fails to demonstrate that the scarring associated with the Veteran's left knee disability is symptomatic or of a size so as to warrant separate compensable ratings under Diagnostic Codes 7800-7805 referable to the evaluation of scars.

In sum, the Board finds that a preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 10 percent for his service-connected patellofemoral syndrome of the right or left knee.

Other Considerations

The Board also finds that the discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disabilities.  The record shows that the Veteran's bilateral pes planus, impingement of the left shoulder, and patellofemoral syndrome of the right and left knees result in pain and limitation of motion, which are addressed by the relevant Diagnostic Codes.  See also Deluca, 8 Vet. App. 202.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran is rated as 100 percent disabled from September 17, 2009.  The evidence does not indicate the Veteran has been unemployed during the appeal period and he has not asserted that he is unemployable due to his service-connected disability.  Thus, consideration of a total rating for compensation based on individual unemployability is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected bilateral pes planus, prior to February 10, 2009, is denied.

Entitlement to an initial rating in excess of 30 percent for service-connected bilateral pes planus from February 10, 2009, is granted.

Entitlement to an initial rating in excess of 30 percent for service-connected bilateral pes planus from March 5, 2012, is denied.

Entitlement to an initial rating in excess of 10 percent for service-connected left shoulder impingement syndrome from January 1, 2007 to October 27, 2007, is denied.

Entitlement to an initial rating in excess of 20 percent for service-connected left shoulder impingement syndrome from October 27, 2007, is denied.

Entitlement to an initial rating in excess of 10 percent for service-connected patellofemoral syndrome of the left knee is denied.

Entitlement to an initial rating in excess of 10 percent for service-connected patellorfemoral syndrome of the right knee is denied.



REMAND

In the February 2012 remand, the Board remanded the claim for an initial rating in excess of 10 percent for service-connected cardiogenic syncope and requested a VA examination to assess the current nature and severity of the disability.  A May 2012 VA addendum opinion reflects that there was a change in the existing diagnosis of syncope.  In November 2007, the diagnosis changed to benign paroxysmal positional vertigo due to exercise induced vertigo and positive ENG examination.  The VA examiner stated that the new diagnosis should be benign paroxysmal positional vertigo.  A March 2012 VA examination was based on a heart condition questionnaire.  Even prior to the change in diagnosis to paroxysmal positional vertigo, the Veteran's disorder was rated by analogy to peripheral vascular disorders.  The heart examination did not address whether the Veteran experienced episodes of dizziness and occasional staggering, which are criteria under Diagnostic Code 6204 for peripheral vascular disorders.  As the Veteran did not have a VA examination for peripheral vestibular disorders or vertigo, the Board finds that a new VA examination is necessary to determine the Veteran's relevant current symptoms of cardiogenic syncope/paroxysmal positional vertigo.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected cardiogenic syncope, now diagnosed as paroxysmal positional vertigo.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed, including all tests relevant to peripheral vascular disorders and vertigo.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issue on appeal of entitlement to a rating in excess of 10 percent for cardiogenic syncope, now diagnosed as paroxysmal positional vertigo.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


